Case: 2:17-cr-00054-JLG-NMK Doc #: 504 Filed: 07/17/20 Page: 1 of 4 PAGEID #: 1558



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                   Criminal Action 2:17-cr-054(9)
                                            JUDGE JAMES L. GRAHAM
DONTE RIPPEY-YOUNG

                          REPORT AND RECOMMENDATION

      Defendant Donte Rippey-Young previously pleaded not guilty to a
Superseding Indictment that charges him with conspiracy to commit bank
fraud in violation of 18 U.S.C. § 1349 (Count 1), and bank fraud in
violation of 18 U.S.C. §§ 1344, 2 (Count 2). Superseding Indictment,
ECF No. 38. The Superseding Indictment also includes a forfeiture
provision. Id. The United States and defendant thereafter entered into
a plea agreement, executed under the provisions of Rule 11(c)(1)(C) of
the Federal Rules of Criminal Procedure, whereby defendant agreed to
enter a plea of guilty to Count 1.1 On July 17, 2020, defendant,
accompanied by his counsel, participated in a change of plea
proceeding.2
      After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant consented
to appear by videoconference. He was accompanied by his counsel.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.        See United States v. Cukaj, 25
Fed. Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty




      1 In addition to specifying sentencing terms, the Plea Agreement, ECF
No. 457, includes an appellate waiver provision that preserves only certain
claims for appeal and collateral challenge. Under the Plea Agreement,
defendant also agrees to a restitution obligation in an amount to be
determined by the Court. Defendant also acknowledges that the United States
may institute forfeiture proceedings.
      2 Following a competency hearing held by the District Judge prior to the
change of plea hearing, defendant was found to be competent.
                                        1
Case: 2:17-cr-00054-JLG-NMK Doc #: 504 Filed: 07/17/20 Page: 2 of 4 PAGEID #: 1559



plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
      Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against him in the
Superseding Indictment and the consequences of the plea of guilty to
Count 1.    Defendant was also addressed personally and in open court
and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.         Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on August 6, 2019, represents the only
promises made by anyone regarding the charges against him in the
Superseding Indictment.      Defendant was advised that the District Judge
may accept or reject the plea agreement. Defendant was further advised
that, if the Court refuses to accept the plea agreement, defendant
will have the opportunity to withdraw his guilty plea but that, if he
does not withdraw his guilty plea under those circumstances, the
District Judge may impose a sentence that is more severe than the
sentence contemplated in the plea agreement, up to the statutory
maximum.
      Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.           He
confirmed that he is pleading guilty to Count 1 of the Superseding
Case: 2:17-cr-00054-JLG-NMK Doc #: 504 Filed: 07/17/20 Page: 3 of 4 PAGEID #: 1560



Indictment because he is in fact guilty of that offense.          The Court
concludes that there is a factual basis for the plea.
      The Court concludes that defendant’s plea of guilty to Count 1 of
the Superseding Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
      It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Superseding Indictment be accepted.         Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
      In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.         Objections to the
presentence report must be made in accordance with the rules of this
Court.


      If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.            28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).        Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).


      The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.


                                        3
Case: 2:17-cr-00054-JLG-NMK Doc #: 504 Filed: 07/17/20 Page: 4 of 4 PAGEID #: 1561



See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




July 17, 2020                                    s/ Norah McCann King
 Date                                             Norah McCann King
                                            United States Magistrate Judge
